59575085

                         Case 2:20-cv-01033 Document 1-2 Filed 07/02/20 Page 1 of 7




                                                          FILED
                                                   2020 JUN 04 02:06 PM
                                                       KING COUNTY
                                                  SUPERIOR COURT CLERK
                                                          E-FILED
                                                  CASE#: 20-2-09631-8 KNT




                             IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                                       IN AND FOR THE COUNTY OF KING


             DANNY L. PELLUM,                                           NO.

                                    Plaintiff,                      COMPLAINT FOR DAMAGES
             vs.

             KING COUNTY, KING COUNTY
             DEPARTMENT OF ADULT DETENTION
             and JOHN DOES 1-10,

                                    Defendants.




                                                   NATURE OF THE CLAIM

                   1.)    This is an action brought by the plaintiff against the above named defendants.      The

           plaintiff seeks monetary damages for violation of the federal law and state law.

                                                               I.

                                                       JURISDICTION

                   2.)    Defendant King County is a political subdivision of the State of Washington, whose

                                                               1
           COMPLAINT FOR                                                Harold H. Franklin, Jr.--Attorney at Law
           DAMAGES                                                      459 Seneca Ave NW
                                                                        Renton, WA, 98057
                                                                        Phone: (206) 617-7031
59575085

                        Case 2:20-cv-01033 Document 1-2 Filed 07/02/20 Page 2 of 7




           principal offices are located in Seattle, King County, Washington.

                  3.) Personal jurisdiction over the defendants is obtained because the King County Adult

           Correction facility is run and operated by King County by and through the Department of Adult

           Detention. At all times relevant to this lawsuit, Seattle, King County, Washington.



                                                                II.

                                                             VENUE

                  4)      Venue is proper in this Court, in as much as the defendants can be found in King County,

                  Washington, and the cause of action has arisen and occurred in King County.



                                                                III.

                                                            PARTIES

                  5.) The plaintiff, Danny L. Pellum is an individual who resides in King County, Washington. Mr.

           Pellum had been diagnosed with a mental health condition prior to be booked into the King County

           Adult Correction facility, in Seattle, King County Washington (King County Jail).

                  6.) At all times alleged herein the actions of the all the defendants occurred while the Plaintiff

           was being held in the King County Jail.

                  7.) John Does 1-10, whose names are not known at this time, were employees of the King

           County Department of Adult Detention. Each and every one of these named Defendants has a master/

           servant relationship with their employer, which is King County. While conducting their official duties, all

           of the above-named Defendants engaged in tortuous conduct against the Plaintiff and King County

           vicariously liable for the tortuous acts committed by their employees in the normal course of business.




                                                                 2
           COMPLAINT FOR                                                 Harold H. Franklin, Jr.--Attorney at Law
           DAMAGES                                                       459 Seneca Ave NW
                                                                         Renton, WA, 98057
                                                                         Phone: (206) 617-7031
59575085

                           Case 2:20-cv-01033 Document 1-2 Filed 07/02/20 Page 3 of 7




                                                                IV.
                                                    STATEMENT OF CLAIM

                     8.)    Paragraphs 1 - 7 above are incorporated herein by reference.

                    9.)     On or about August 5, 2018, the Mr. Pellum, an individual suffering from a mental health

           disorder, who had not been taking his medication for a few days prior to this incident, was arrested by

           the Seattle Police Department on a misdemeanor assault charge and was taken to the King County Jail.

           During the booking process, while Mr. Pellum was in handcuffs, an argument ensued and Mr. Pellum

           attempted to spit on one of the guards. In response to this, a number of guards jumped on Mr. Pellum to

           restrain him. During the altercation the guards broke Mr. Pellum's leg and damaged his knee.

                    10.) Mr. Pellum was rushed to Harborview Medical Center where he underwent surgery to repair

           the injury to his leg. After being in the hospital for 22 days, Mr. Pellum was sent to Burien Skilled

           Nursing Center where he underwent rehabilitation treatment for another 42 days.

                   11.) As a direct and proximate cause of the defendants unlawful actions, the plaintiff has suffered

           damages including permanent physical, mental and emotional injuries, pain, mental anguish, suffering,

           humiliation and embarrassment.

                   12.) On or about September 7, 2018, the plaintiff filed a claim against King County and set forth

           in a demand of Mr. Pellum's claim in writing on or about January 4, 2019. King County has failed to

           adjust this claim within 60 days and therefore, Mr. Pellum has complied with the RCW 4.96.020 prior to

           filing this action.

                                                                V.

                                                    ASSAULT AND BATTERY
                   13.) Plaintiff alleges and re-alleges and incorporates by reference the allegations set forth in

           paragraphs 1-12.

                   14. )Through their conduct, the defendants placed Mr. Pellum in a state of fear of imminent,

                                                                 3
           COMPLAINT FOR                                                  Harold H. Franklin, Jr.--Attorney at Law
           DAMAGES                                                       459 Seneca Ave NW
                                                                         Renton, WA, 98057
                                                                         Phone: (206) 617-7031
59575085

                         Case 2:20-cv-01033 Document 1-2 Filed 07/02/20 Page 4 of 7




           physical contact and they did intentionally and unlawfully touch Mr. Pellum without his consent. This

           unwanted and unlawful physical touching caused Mr. Pellum to suffer great anxiety due to the assault

           and the battery of the Defendants.

                 15.) Defendants had knowledge that their conduct was unwelcome and offensive and harmful to

           Mr. Pellum.

                 16.)    As a result of the Defendants' conduct the Plaintiff has suffered legally compensable harm

           including pain and suffering, loss of enjoyment of life, mental anguish, injury and humiliation, to

           address the psychological damages caused by Defendants' conduct.


                                                               VI.

                              VIOLATION OF 42 U.S.C. §1983 AND THE FOURTH, FIFTH AND

                         FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION

                 17.) Plaintiff alleges and re-alleges and incorporates by reference the allegations set forth in

           paragraphs 1-16.

                 18.) All Defendants by their acts and omissions set forth above under the color of law, without

           legal justification wrongfully restrained, seized the plaintiff by using excessive force upon him in

           violation of the plaintiff's rights under the Fourth, Fifth and Fourteenth Amendments of the United

           States Constitution, in violation of 42 USC § 1983.

                  19.) As a direct and proximate result of the Defendants wrongful conduct, plaintiff has suffered

           damages, including extreme pain and extreme emotional distress and humiliation.

                                                               VII.
                                                         NEGLIGENCE

                   20.) Plaintiff alleges and re-alleges and incorporates by reference the allegations set forth in


                                                                 4
           COMPLAINT FOR                                                 Harold H. Franklin, Jr.--Attorney at Law
           DAMAGES                                                       459 Seneca Ave NW
                                                                         Renton, WA, 98057
                                                                         Phone: (206) 617-7031
59575085

                           Case 2:20-cv-01033 Document 1-2 Filed 07/02/20 Page 5 of 7




           paragraphs 1-19.

                      21. )The Defendants by their acts and omissions set forth above, were negligent toward the

           plaintiff by breaching a duty owed to the plaintiff, and said breach of that duty was the a proximate

           cause of the damages sustained by the plaintiff.


                      22.)As a direct and proximate result of the Defendants wrongful conduct, plaintiff has

           suffered damages, including extreme pain and extreme emotional distress and humiliation.

                                                                  VIII.

                                                   CAUSATION AND DAMAGES


                     23.) Plaintiff repeats, re-alleges, and hereby incorporates by reference each and every allegation in

           paragraphs 1- 22 as set forth herein in full, and plaintiff further alleges as follows:

                     24.) Equitable relief or prospective relief alone is inappropriate here.        Rather, the plaintiff is

           entitled to general and special damages, punitive damages, reasonable attorney's fees, and the broadest of

           monetary damage remedies.

                     25.) As a direct and proximate cause of the Defendants above-described tortuous conduct, and

           their violations of statutory and common law, the plaintiff has suffered substantial special and general

           damages of a kind that would be normally foreseeable;

                    26.)    As a direct and proximate result of the above-described acts of the Defendants, the plaintiff

           has suffered severe emotional distress, inconvenience, pain and suffering, humiliation, anxiety, loss of

           enjoyment of life, loss of self respect and other non-pecuniary losses as previously alleged herein, and the

           plaintiff will continue to suffer these losses into the foreseeable future.

                                                                    5
           COMPLAINT FOR                                                     Harold H. Franklin, Jr.--Attorney at Law
           DAMAGES                                                           459 Seneca Ave NW
                                                                             Renton, WA, 98057
                                                                             Phone: (206) 617-7031
59575085

                          Case 2:20-cv-01033 Document 1-2 Filed 07/02/20 Page 6 of 7




                   27.)    As a direct and proximate result of the above-described acts of the Defendants, the

           plaintiff suffered special damages for costs associated with the any medical and prescription costs, and

           pending damages for further medical treatment.

                   28.)    The plaintiff prays for attorney's fees, costs, and any pre-judgment interest to date;

                   29.)    Such other and further relief as the law provides to remedy the plaintiff's injuries.


                                                    IX. PRAYER FOR RELIEF


                    WHEREFORE, the plaintiff respectfully requests that this Court grant the following relief:

                   1.) Enter a judgment that the acts and practices of the Defendants complained of herein are in

           violation of the laws of federal law, state law and/or common law;

                   2.) Award the plaintiff compensation for all present, and future lost wages; including without

           limitation;

                   3.) Award the plaintiff compensation for all past, present, and future medical and related health care

           expenses;

                   4.) Award the plaintiff compensatory damages for all past, present, and future pain and suffering and

           other general and non-pecuniary and punitive damages as herein before alleged;

                   5.) Award the plaintiff compensatory damages for all past, present, and future loss of enjoyment of

           life;

                   6.) Award the plaintiff the costs of this action, including the fees and costs of experts, together with

           reasonable attorney's fees.

                   7.) Award the plaintiff total damages in amount to be proven at the time of trial.
                                                                  6
           COMPLAINT FOR                                                   Harold H. Franklin, Jr.--Attorney at Law
           DAMAGES                                                         459 Seneca Ave NW
                                                                           Renton, WA, 98057
                                                                           Phone: (206) 617-7031
59575085

                        Case 2:20-cv-01033 Document 1-2 Filed 07/02/20 Page 7 of 7




                   8.) Grant an Order restraining the Defendants from retaliating against any the witnesses, including

           employees who participate in this litigation.

                   9.) Grant the plaintiff such additional and further relief as this Court deems necessary, just, and

           equitable.

                   Respectfully Submitted this 4th day of June 2020.

                                                           ls/Harold H. Franklin, Jr.
                                                           WSBA#20486
                                                           Attorney for the Plaintiff




                                                                   7
           COMPLAINT FOR                                                    Harold H. Franklin, Jr.--Attorney at Law
           DAMAGES                                                          459 Seneca Ave NW
                                                                            Renton, WA, 98057
                                                                            Phone: (206) 617-7031
